The contestants appeal from the denial of their motion to frame jury issues in the matter of the last will of Charles Bolden. Issues were sought on (1) due execution (2) testamentary capacity and (3) fraud or undue influence. The motion was heard upon counsel’s statements of expected evidence. The law governing the framing of jury issues and the scope of review applied in such cases have often been stated and need not be repeated. See Fuller v. Sylvia, 240 Mass. 49; Tarricone v. Cummings, 340 Mass. 758, and cases cited. We have examined the statements of expected evidence and, after giving due weight to the decision of the probate judge, we conclude that there was no error.

Order of the Probate Court affirmed.